    Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 1 of 25
                                                                                  Electronically Filed
c                                                                                 1/19/2021 12:01 AM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Alexis Bonilla
                                                      C-0224-21-G
                              CAUSE NUMBER

    B&B MISSION, LLC            §                                  IN THE DISTRICT COURT
    Plaintiff,                  §
                                §
    vs.                         §                                      JUDICIAL DISTRICT
                                §
                                §
    BLACKBOARD INSURANCE COMPANY§
    Defendant                   §                              HIDALGO COUNTY, TEXAS


       PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE


    TO THE HONORABLE JUDGE OF SAID COURT:

           NOW COMES, B&B MISSION, LLC (hereinafter referred to as ("PLAINTIFF"),

    and files this its Original Petition against DEFENDANT BLACKBOARD INSURANCE

    COMPANY, and for such cause of action respectfully shows unto the Court and Jury as

    follows:

                                         I.      Discovery

           Pursuant to Rule 47 of the Texas Rules of Civil Procedure, PLAINTIFF seeks

    damages of monetary relief over $100,000, but not more than $200,000. PLANTIFF

    intends to conduct discovery pursuant to a Leve12 Discovery Control Plan.

                                   II.        Service of Process

           BLACKBOARD INSURANCE COMPANY may be served with process by

    serving citation and a copy of this Original Petition by Certified Mail Return Receipt

    Requested on its agent for service at: Corporation Service Company, CSC-Lawyers

    Incorporating Service Company, 211 E. 7t' St., Suite 620, Austin, TX 78701.

           BLACKBOARD INSURANCE COMPANY is in the business of providing

    insurance in the State of Texas. The insurance business done by BLACKBOARD

    INSURANCE COMPANY in Texas includes, but is not limited to the following:

                                                  1
    4   Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 2 of 25
                                                                                         Electronically Filed
~                                                                                        1/19/2021 12:01 AM
                                                                                         Hidalgo County District Clerks
                                                                                         Reviewed By: Alexis Bonilla
                                                C-0224-21-G
             1.        The making and issuing of contracts of insurance with the PLAINTIFF;

             2.        The taking or receiving of application for insurance, including the

                       PLAINTIFF' S application for insurance;

             3.        The receiving or collection of premiums, commissions, membership fees,

                       assessments, dues or other consideration for any insurance or any part

                       thereof, including any such consideration or payments from the

                       PLAINTIFF;

             4.        The issuance or delivery of contracts of insurance to residents of this state or

                       a person authorized to do business in this state, including the PLAINTIFF;

             5.        The adjusting and inspection of PLAINTIFF' S insurance claims;

             6.        Making insurance coverage decisions;

             7.        Taking part in making insurance coverage decisions; and

             8.        Making representations to PLAINTIFF as being an agent for an insurance

                       company with authority to make coverage decisions;

                                            III. Jurisdiction and Venue

                  Venue of this action is proper in HIDALGO County, Texas because the policy at

        issue was issued and delivered in HIDALGO County, Texas; the property insured is

        situated in HIDALGO County, Texas; PLAINTIFF'S losses occurred in HIDALGO

        County, Texas, and all or part of the events made the basis of this lawsuit and giving rise

        to PLAINTIFF' S claims and causes of action occurred in HIDALGO County, Texas.

                                                IV.     Facts

                  BLACKBOARD INSURANCE COMPANY and/or its agents committed the

        actions alleged against PLAINTIFF in this petition. PLAINTIFF owns the property

        located at 1627 S. McColl Road, Edinburg, TX 78539 with Policy# 1HIBP-24358-01;



                                                       2
~   Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 3 of 25
                                                                                  Electronically Filed
                                                                                  1/19/2021 12:01 AM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Alexis Bonilla
                                           C-0224-21-G
    Claim # ATUN-44585A9. BLACKBOARD INSURANCE COMPANY provided

    coverage to the PLAINTIFF for such building, personal property, and other matter.

    During the term of said policy, PLAINTIFF sustained covered losses in the form of a

    hail/windstorm events on or about July 26, 2020, in ffiDALGO County, with wind and

    water damages resulting therefrom, including damage to the architectural finishes of the

    property. PLAINTIFF promptly reported losses to BLACKBOARD INSURANCE

    COMPANY pursuant to the terms of the insurance policy. As a result, PLAINTIFF'S

    property sustained damage, including the cost of destruction and restoration of the

    property necessary to access and fix the damaged areas. These are covered damages

    under PLAINTIFF' S insurance policy with BLACKBOARD INSURANCE COMPANY.

    PLAINTIFF has been damaged in an amount in excess of the minimum jurisdictional

    limits of this Court, including injuries sustained as a result of having conducted business

    during the pendency of BLACKBOARD IlVSURANCE COMPANY'S conduct.

                                      V.      Conditions Precedent

           All conditions precedent have been waived by the insurance company, have been

    performed by Plaintiff, or have otherwise been satisfied. Despite these facts,

    BLACKBOARD INSURANCE COMPANY has failed arid refused to pay PLAINTIFF a

    just amount in accordance with its contractual obligations, agreements, and

    representations. Moreover, Defendant's claims that Plaintiff did not comply with the

    contract are barred by waiver, based on Defendant's breach and noncompliance with the

    material terms of the insurance contract. Generally, when one party to contract commits

    material breach, the other party is discharged or excused from further performance.

    Mustang Pipeline Co., Inc. v. Driver Pipeline Co. Inc., 134 S.W.3d 195,196 (Tex. 2004).

                                     VI. Breach of Contract



                                                3
    Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 4 of 25
                                                                               Electronically Filed
~                                                                              1/19/2021 12:01 AM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Alexis Bonilla
                                    C-0224-21-G
          PLAINTIFF purchased an insurance policy with BLACKBOARD INSURANCE

    COMPANY. PLAINTIFF'S property was damaged by the hail/windstorm and water

    damages, all of which are covered under the insurance policy.         BLACKBOARD

    INSURANCE COMPANY has denied and/or delayed payment of PLAINTIFF' S covered

    claims. BLACKBOARD INSURANCE COMPANY has no reasonable basis for denying,

    delaying, or failing to pay PLAINTIFF' S claims for damages. BLACKBOARD

    INSURANCE COMPANY knew or should have known that there was no such

    reasonable basis to deny, delay, and fail to pay such claims.          The conduct of

    BLACKBOARD INSURANCE COMPANY was irresponsible and unconscionable.

    BLACKBOARD INSURANCE COMPANY took advantage of the PLAINTIFF'S lack

    of sophistication in insurance and construction matters to a grossly unfair degree.

    BLACKBOARD INSURANCE COMPANY has, by its conduct, breached its contract

    with the PLAINTIFF. The conduct of BLACKBOARD INSURANCE COMPANY has

    proximately caused the injuries and damages to the PLAINTIFF.

                      VII.    Second Cause of Action: DTPA Violations

           PLAINTIFF is a"consumer" entitled to relief under the Texas Deceptive Trade

    Practices—Consumer Protection Act ("DTPA"). By its conduct outlined above,

    BLACKBOARD INSURANCE COMPANY has engaged in the following violations of

    the DTPA which, together and separately, have been a producing cause of PLAINTIFF' S

    damages:

    (a)    BLACKBOARD INSURANCE COMPANY made false representations about

           PLAINTIFF'S rights, remedies and obligations under the policies at issue. These

           statements were a misrepresentation of the insurance policies and its benefits in

           violation of §§17.46(b)(5), (7), (12) and (14), Texas Business & Commerce Code;



                                              4
Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 5 of 25
                                                                             Electronically Filed
                                                                             1/19/2021 12:01 AM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Alexis Bonilla
                                  C-0224-21-G
(b)    BLACKBOARD           INSURANCE COMPANY'S                 actions   constitute     an

       unconscionable course of conduct entitling PLAINTIFF to relief under

       §17.50(a)(1), (2), (3), and (4) of the Texas Business & Commerce Code;

(c)    BLACKBOARD INSURANCE COMPANY failed to disclose information to

       PLAINTIFF concerning the nature and extent of its insurance policy which was

       known by BLACKBOARD INSURANCE COMPANY at the time for the

       purpose of inducing PLAINTIFF into transactions which he would not have

       otherwise entered in violation of section 17.46(b)(9) and (23), Texas Business and

       Commerce Code;

(d)    As described above, BLACKBOARD INSURANCE COlVIPANY violated

       Chapter 541, Texas Insurance Code, entitling PLAINTIFF to relief under section

       17.50(a)(4), Texas Business and Commerce Code.

        BLACKBOARD INSURANCE COMPANY took advantage of PLAINTIFF'S

lack of knowledge in construction and insurance claims processes, misrepresented losses

covered under the insurance policy, and failed to disclose pertinent information regarding

damages to the PLAINTIFF'S property. BLACKBOARD INSURANCE COIVIPANY

conduct as described herein was a producing cause of damages to PLAINTIFF, for which

PLAINTIFF sues. The conduct of the BLACKBOARD INSURANCE CO1ViPANY was

more than just a mistake, and was done "knowingly" and/or "intentionally" as that term is

derived by statute. Because of that, BLACKBOARD INSURANCE COMPANY may be

subject to liability for additional damages under the Texas Deceptive Trade Practices Act.

                            VIII. Unfair Insurance Practices

BLACKBOARD INSURANCE COMPANY failed to inform PLAINTIFF of material

facts such as the true scope of damage and cost to repair. BLACKBOARD INSURANCE



                                           5
Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 6 of 25
                                                                            Electronically Filed
                                                                            1/19/2021 12:01 AM
                                                                            Hidalgo County District Clerks
                                                                            Reviewed By: Alexis Bonilla
                                C-0224-21-G
COMPANY failed to properly process claims and have misrepresented material facts to

the PLAINTIFF. BLACKBOARD INSURANCE COMPANY has failed to address all

damage to the property and its contents causing further damage to the PLAINTIFF.

Further, BLACKBOARD INSURANCE COMPANY has intentionally failed to fully

investigate the loss; failed to properly convey all information to PLAINTIFF; and has

intentionally ignored damages to the dwelling. PLAINTIFF'S property suffered from

covered losses and damages of which BLACKBOARD INSURANCE COMPANY is

fully aware. BLACKBOARD INSURANCE COMPANY has concealed damage known

by it to exist. BLACKBOARD INSURANCE COMPANY has known about covered

windstorm and water damages but has failed to perform proper testing and concealed

facts from PLAINTIFF about the damages, ignoring PLAINTIFF'S plea for help.

BLACKBOARD INSURANCE COMPANY has failed to warn PLAINTIFF of

consequential damage to the property.

       By its conduct outlined above, BLACKBOARD INSURANCE COMPANY

committed unfair practices in the business of insurance prohibited by Chapter 541, Texas

Insurance Code, and the statutes, rules and regulations incorporated therein.

BLACKBOARD INSURANCE COMPANY committed the following acts in violation of

Texas Insurance Code and Texas Administrative Code:

(1)    BLACKBOARD INSURANCE COMPANY failed to, with good faith, effectuate

       a prompt, fair, and equitable settlement of the PLAINTIFF' S claims once liability

       became reasonable clear (Tex. Ins. Code Ann. 541.060(a)(2)(A); Tex. Ins. Code

       Ann. 542.003(b)(4); 28 TAC section 21.203(4));

(2)    BLACKBOARD INSURANCE COMPANY failed to provide promptly to

       PLAINTIFF a reasonable explanation of the basis in the policy, in relation to the



                                          -n
Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 7 of 25
                                                                             Electronically Filed
                                                                             1/19/2021 12:01 AM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Alexis Bonilla
                                    C-0224-21-G
      facts or applicable law, for denial of the claim or for the offer of a compromise

      settlement of the claim (Tex. Ins. Code Ann. 541.060(a)(3); 28 TAC section

      21.203(9));

(3)   BLACKBOARD INSURANCE COMPANY refused to pay a claim without

      conducting a reasonable investigation with respect to that claim (Tex. Ins. Code

      Ann. 541.060(a)(7); TAC section 21.203(15));

(4)   BLACKBOARD INSUR.ANCE COMPANY breached its duty of good faith and

      fair dealing at common law;

(5)   BLACKBOARD INSURANCE COMPANY failed to adopt and implement

      reasonable standards for the prompt investigation of claims arising under the

      insurer's policies (Tex. Ins. Code Ann. 542. 003(b)(3); 28 TAC section

      21.203(3));

(6)   BLACKBOARD INSURANCE COMPANY compelled PLAINTIFF to institute a

      suit to recover an amount due under a policy by offering substantially less than

      the amount ultimately recovered in a suit brought by the policyholder (Tex. Ins.

      Code Ann. 542.003(b)(5); 28 TAC section 21.203(6);

(7)   BLACKBOARD INSURANCE COMPANY violated the Prompt Payment of

      Claims Statute (28 TAC section 21.203(18));

(8)   BLACKBOARD INSURANCE COMPANY committed the following unfair

      methods of competition or deceptive acts or practices in the business of insurance

      in violation of Texas Insurance Code and the Texas Administrative Code by:

      (a)    BLACKBOARD INSURANCE COMPANY made, issued or circulated or

             caused to be made, issued or circulated an estimate, illustration, circular or

             statement misrepresenting with respect to the policy issued or to be issued:



                                          7
Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 8 of 25
                                                                             Electronically Filed
                                                                             1/19/2021 12:01 AM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Alexis Bonilla
                                      C-0224-21-Ca
              (i)     the terms of the policy; and/or

              (ii)    the benefits or advantages promised by the policy.

       (b)    BLACKBOARD INSURANCE COMPANY made an untrue statement of

              material fact (Tex. Ins. Code Ann. 541.060(a)(1); 28 TAC section

              21.203(1));

       (c)    BLACKBOARD INSURANCE COMPANY failed to state a material fact

              necessary to make other statements made not misleading considering the

              circumstances under which statements were made; and

       (d)    BLACKBOARD INSURANCE COMPANY made statements in a manner

              that would mislead a reasonably prudent person to a false conclusion of

              material fact.

       (e)    BLACKBOARD INSURANCE COMPANY refused a settlement offer

              under applicable first-party coverage on the basis that other coverage may

              be available or that third parties are responsible for the damages suffered,

              except as may be specifically provided in the policy (Tex. Ins. Code Ann

              541.060(a)(5); 28 TAC section 21.203(11);

BLACKBOARD INSURANCE COMPANY'S conduct as described herein was a

producing cause of damages to PLAINTIFF for which it now sues.

               IX.    Breach of the Duty of Good Faith and Fair Dealing

       From and after the time the PLAINTIFF'S claims were presented to

BLACKBOARD INSURANCE COMPANY, liability to pay the claims in accordance

with the terms of insurance policies referenced above has been reasonably clear. Despite

there being no basis whatsoever on which a reasonable insurance company would have

relied to deny and/or delay payment for PLAINTIFF' S claims, BLACKBOARD



                                           E:3
Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 9 of 25
                                                                            Electronically Filed
                                                                            1/19/2021 12:01 AM
                                                                            Hidalgo County District Clerks
                                                                            Reviewed By: Alexis Bonilla
                         C-0224-21-G
INSURANCE COMPANY refused to accept the claims in totality and pay the

PLAINTIFF as the policy required. At that time, BLACKBOARD INSURANCE

COMPANY knew or should have known by the exercise of reasonable diligence that its

liability was reasonably clear. BLACKBOARD INSURANCE COMPANY failed to

conduct a reasonable and proper inspection of the claims and refused to rely on the true

facts, resorting instead to producing faulty, incomplete, and biased reasons to avoid

paying a valid claim. This constitutes failing to handle or process the PLAINTIFF'S

claims in good faith, an affirmative duty placed on BLACKBOARD INSURANCE

COMPANY, as expressly stated by the Texas Supreme Court in Vail v. Texas FaYm

Bureau, 754 S.W.2d 129 at 135 (Tex. 1988). Through the actions described above,

BLACKBOARD INSUR.ANCE COMPANY breached its duty to deal fairly and in good

faith with the PLAINTIFF. BLACKBOARD INSURANCE COMPANY'S breach was a

proximate cause of the losses, expenses, and damages suffered by the PLAINTIFF, for

which it now sues.

           X.        Texas Insurance Code 542, Subchapter B Delay in Payment

       PLAINTIFF gave prompt notice of his claims to BLACKBOARD INSUR.ANCE

COMPANY. BLACKBOARD INSURANCE COMPANY has engaged in unfair

settlement claims practices as discussed above and denied and/or has delayed payment on

PLAINTIFF'S claim. BLACKBOARD INSURANCE COMPANY'S reliance on reports

and estimates from its adjusters and investigating adjusters has been "merely pretextual"

and unreasonable. BLACKBOARD INSURANCE COMPANY'S investigation and use

of adjuster's reports BLACKBOARD INSURANCE COMPANY failed to comply with

the requirements of Chapter 5421isted herein:




                                            z
Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 10 of 25
                                                                             Electronically Filed
                                                                             1/19/2021 12:01 AM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Alexis Bonilla
                                        C-0224-21-G
        (a)      Failing to pay PLAINTIFF'S claim within 60 days of receiving all of the

                 items, statements, and forms required by the insurer to secure fmal proof

                 of loss, of the acceptance or rejection of a claim; and

        (b)      Failing to request all of the items, statements and forms the

                 BLACKBOARD INSURANCE COMPANY reasonably believed at the

                 time would be required from PLAINTIFF'S to pay the claim within 15

                 days after receiving notice of the claim.

        Pursuant to Texas Insurance Code Chapter 542, Subchapter B, PLAINTIFF is

entitled to recover from BLACKBOARD INSURANCE COMPANY the statutory

penalty of 5% plus the interest rate determined under Section 304.003, Finance Code, on

all amounts due on PLAINTIFF'S claims, together with attorney's fees, for which it now

sues.

                                                ►~

        PLAINTIFF alleges that as to any terms, conditions, notices, or requests under the

insurance contract, PLAINTIFF has substantially complied and/or is excused. In the

alternative, PLAINTIFF inakes the allegation of waiver and/or estoppel as to every

defense or exclusion plead by BLACKBOARD INSURANCE COMPANY as to any

exclusion, condition, or defense pled by BLACKBOARD INSURANCE COMPANY,

PLAINTIFF would show that:

              1. The clear and unambiguous language of the policy provides coverage for

                 dwelling damage caused by windstorm and water damage, including the

                 cost of access to fix the damaged areas. Any other construction of the

                 language of the policy is void as against public policy;




                                              10
Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 11 of 25
                                                                                 Electronically Filed
                                                                                 1/19/2021 12:01 AM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Alexis Bonilla
                                   C-0224-21-G
           2. Any other construction and its use by BLACKBOARD INSURANCE

               COMPANY violates section 541 and 542 of the Texas Insurance Code

               and are void as against public policy;

           3. Any other construction violates Art. 17.50 of the Texas Business and

               Commerce Code, is unconscionable, was procured by fraudulent

               inducement, and is void as against public policy;

           4. Any other construction is otherwise void as against public policy, illegal,

               and volatiles state law and administrative rule and regulation;

           5. The adoption of any other construction constitutes wrongful or bad faith

               cancellation and/or refusal to renew a portion of PLAINTIFF' S

               predecessor policy with BLACKBOARD INSURANCE COMPANY. In

               this regard, PLAINTIFF would show that its insurance policy was

               renewed uninterruptedly for many years; and

           6. The adoption of any other construction constitutes conduct in violation of

               the laws of this state, including section 541 and 542 of Texas Insurance

               Code is void as against public policy.

       If this Court fmds any ambiguity in the policy, the rules of construction of such

policies mandate the construction and interpretation urged by PLAINTIFF. In the

alternative, BLACKBOARD INSURANCE COMPANY is judicially, administratively,

or equitably estopped from denying PLAINTIFF' S construction of the policy coverage at

issue. To the extent that the wording of such policy does not reflect the true intent of all

parties thereto, PLAINTIFF pleads the doctrine of mutual mistake, thus requiring

reformation.

                                XII. Exemplary Damages



                                            11
    Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 12 of 25
                                                                                Electronically Filed
                                                                                1/19/2021 12:01 AM
'                                                                               Hidalgo County District Clerks
                                                                                Reviewed By: Alexis Bonilla
                                         C-0224-21-Ca
             Plaintiff would further show that the acts and omissions of Defendant and its

    agents, adjusters, employees and/or representatives complained of herein were conunitted

    knowingly, willfully, intentionally, with actual awareness, and with the specific and

    predetermined intention of enriching said Defendant at the expense of Plaintiff. In order

    to punish said Defendant for such unconscionable overreaching and to deter such actions

    and/or omissions in the future, Plaintiff requests exemplary damages pursuant to

    17.50(b)(1) of the Texas Business and Commerce Code and § 541.152(b) of the Tex. Ins.

    Code.



             WHEREFORE, PREMISES CONSIDERED, PLAINTIFF respectfully requests

    this Honorable Court for the following relief: That upon fmal hearing and trial hereof,

    this Honorable Court grant to the PLAINTIFF such relief as to which he may show

    herself justly entitled, either at law or in equity; either general or special, including

    declaratory judgment, judgment against BLACKBOARD INSURANCE COMPANY for

    actual attorney's fees, cost of suit, mental anguish, DTPA violations, Texas Insurance

    Code violations, statutory penalties, and pre judgment and post judgment interest,

    including judgment for additional damages and punitive damages under the facts set forth

    in this or any amended pleading in excess of the minimum jurisdictional limits of the

    court.

                                        XIV. Jury Demand

             PLAINTIFF requests that this Court empanel a jury to sit in the trial of this

    matter. The requisite jury fee will be paid as required by law.

                                  XV.     Requests for Disclosure




                                                 12
Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 13 of 25
                                                                             Electronically Filed
                                                                             1/19/2021 12:01 AM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Alexis Bonilla
                                     C-0224-21-G
       Under Texas Rule of Civil Procedure 194, PLAINTIFF requests that

BLACKBOARD INSURANCE COMPANY disclose, within 50 days of the service of

this request, the information or material described in Texas Rule of Civil Procedure 194.

Dated: January 19, 2021

                                             Respectfully submitted,

                                             ls/ Jose A. Chapa, Jr.
                                             Jose A. Chapa, Jr.
                                             Tex. Bar No. 24113688
                                             JOSE A. CHAPA LAW FIRNT, PLLC
                                             3116 Scenic Way
                                             McAllen, Texas 78503
                                             Telephone: (214) 629-0788
                                             lachapa(a~smu.edu


                                             ATTORNEYFOR PLAINTIFF




                                            13
    Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 14 of 25
                                                                              Electronically Filed
                                                                              1/19/2021 12:01 AM
                                                                              Hidalgo County District Clerks
                                                                              Reviewed By: Alexis Bonilla
                                      C-0224-21-G

                               Instructions and Definitions

          1.    "You" or "Your" means the party responding to requests.

          2.    "The Policy" means the insurance policy that is the basis of claims made
                against BLACKBOARD INSURANCE COMPANY in this lawsuit.

          3.    "Insured Location" means the real property at the location described in the
,               Policy declarations.

          4.    "Dwelling" means the dwelling located at the Insured Location at the time
                of loss.

                "Other Structures" means any structures located at the Insured Location
                during that time that are set apart from the Dwelling by a clear space,
                including those connected only by a fence, utility line, or similar
                connection.

          6.    "Other Damages" means debris removal, temporary repairs, trees and
                shrub removal, personal property removal and storage, loss of use and
                additional living expenses.

          7.    "Personal Property" means any or all of the personal property and
                business personal properry that is the subject of the claims made against
                BLACKBOARD INSiTRANCE COMPANY in this lawsuit.

          8.    "Your Counsel" means the attorney or attorneys who are representing or
                have represented you either with regard to the claim or in this lawsuit.

          9.    "The Claim" means the insurance claim made the basis of the breach of
                contract claim against BLACKBOARD INSUR.ANCE COMPANY in this
                lawsuit.

          10.   "Written Communication" means the conveyance of information by a
                writing, whether by letters, e-mails, memoranda, handwritten notes and/ or
                faxes.

          11.   "Document" means letters, words or numbers or their equivalent, set down
                by handwriting, typewriting, printing, photostating, photographing,
                magnetic or electronic impulse, mechanical or electronic recording, or
                other form of data compilation. See Texas Rule of Evidence 1001 (a).
                "Document" specifically includes information that exists in electronic or
                magnetic form.

          12.   "Witness Statement" means the statement of any person with lmowledge
                of relevant facts, regardless of when the statement was made, and is a(1)
                written statement signed or otherwise adopted or approved in writing by

                                             14
Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 15 of 25
                                                                           Electronically Filed
                                                                           1/19/2021 12:01 AM
                                                                           Hidalgo County District Clerks
                                                                           Reviewed By: Alexis Bonilla
                                   C-0224-21-G
            the person making it, or (2) a stenographic, mechanical, electrical, or other
            type of recording of a witness's oral statement, or any substantially
            verbatim transcript of such recording. See Texas Rule of Civil Procedure
            192.3(h).

      13.   "Date" means the exact date, month and year, if ascertainable, or, if not,
            the best available approximation.

                                    INSTItUCTIONS

      1.    You are requested to produce photographs, video recordings and audio
            recordings that were created or stored electronically.

      2.    Pursuant to Rule 196.4, you are requested to produce electronic or
            magnetic data responsive to the Request for Production below in tiff or pdf
            searchable format, including email, instant message and pdf forms of the
            documents.




                                         15
Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 16 of 25
                                                                                Electronically Filed
                                                                                1/19/2021 12:01 AM
                                                                                Hidalgo County District Clerks
                                                                                Reviewed By: Alexis Bonilla
                                     C-0224-21-G


                                INTERROGATORIES

      Please identify any person you expect to call to testify the time of trail.

      ANSWER:

2.    Identify the persons involved in the investigation and handing of Plaintiff's claim
      for insurance benefits arising from damage during and include a brief description
      of the involvement of each person identified, their employer, and date(s) of such
      involvement.

      ANSWER:

3.    If you performed any investigative steps in addition to what is reflected in the
      claims file, please generally describe those investigative steps conducted by you
      or any of your representatives with respect to the facts surrounding the
      circumstances of the subject loss. Identify the persons involved in each step.

      ANSWER:

4.    Identify by date, author, and result the estimates, appraisals, engineering, mold
      and other reports generated as a result of your investigation.

      ANSWER:

5.    State the following concerning notice of claim and timing of payment:

      a. The date and manner in which you received notice of the claim
      b. The date and manner in which you acknowledged receipt of the claim
      c. The date and manner in which you commenced investigation of the claim
      d. The date and manner in which you requested from the claimant all items,
      statements, and forms that you reasonably believed, at the time, would be required
      from the claimant
      e. The date and manner in which you notified the claimant in writing of the
      acceptance or rejection of the claim

      ANSWER:

6.    Identify by date, amount and reason, the insurance proceed payments made by
      you to the Plaintiff.

      ANSWER:

7.    Has Plaintiff's claim for insurance benefits been rejected or denied? If so, state
      the reasons for denying the claim.



                                            16
Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 17 of 25
                                                                             Electronically Filed
                                                                             1/19/2021 12:01 AM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Alexis Bonilla
                                    C-0224-21-G
      UNWATM-5ft;

S.    From November 1, 2016 to the present, what documents (including those
      maintained electronically) relating to the investigation or handling of a claim for
      windstorm insurance benefits in Texas are routinely generated during the course
      of the investigation and handling of a claim by you (e.g. Investigation Reports; z-
      records; reserves sheet; electronic claims diary; a claims review report; team
      controversion report)?

      ANSWER:

9.    Do you contend that the insured's premises were damaged by any excluded peril?
      If so, state the general factual bases for this contention.

      ANSWER:

10.   Do you contend that any act or omission by Plaintiff voided, nullified, waived or
      breached the insurance policy in any way? If so, state the general factual bases for
      this contention.

      ANSWER:

11.   Do you contend that the Plaintiff failed to satisfy any condition precedent or
      covenant of the policy in any way? If so, state the general factual bases for this
      contention.

      ANSWER:




                                           17
Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 18 of 25
                                                                               Electronically Filed
                                                                               1/19/2021 12:01 AM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Alexis Bonilla
                                      C-0224-21-G

                                     DEFIlVITIONS

         In the event you object to any of the items requested, you are instructed to
 furnish all other documents to which no objection is made. Also note that Rule 196.3(c)
 provides that a party shall produce documents as they are kept in the usual course of
 business or shall organize and label them to correspond with the categories in this
 request.

        Please be advised that the undersigned intends to use the documents you produce
 in response to this request for production in any hearing or trial of this lawsuit. TEX. R.
 CIV. P. 193.7.

               "You" or "Your" means the party responding to requests.

       2.      "The Policy" means the insurance policy that is the basis of claims made
               against BLACKBOARD INSURANCE COMPANY in this lawsuit.

       3.      "Insured Location" means the real property at the location described in the
               Policy declarations.

       4.      "Dwelling" means the dwelling located at the Insured Location at the time
               of loss.

       5.      "Other Structures" means any structures located at the Insured Location
               during that time that are set apart from the Dwelling by a clear space,
               including those connected only by a fence, utility line, or similar
               connection.

       6.      "Other Damages" means debris removal, temporary repairs, trees and
               shrub removal, personal property removal and storage, loss of use and
               additional living expenses.

        7.     "Personal Properry" means any or all of the personal property and
               business personal property that is the subject of the claims made against
               BLACKBOARD INSURANCE COMPANY in this lawsuit.

               "Your Counsel" means the attorney or attorneys who are representing or
               have represented you either with regard to the claim or in this lawsuit.

        9.     "The Claim" means the insurance claim made the basis of the breach of
               contract claim against BLACKBOARD INSURANCE COMPANY in this
               lawsuit.

        10.    "Written Communication" means the conveyance of information by a
               writing, whether by letters, e-mails, memoranda, handwritten notes and/ or
               faxes.



                                             18
Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 19 of 25
                                                                           Electronically Filed
                                                                           1/19/2021 12:01 AM
                                                                           Hidalgo County District Clerks
                                                                           Reviewed By: Alexis Bonilla
                                 C-0224-21-G
      11.   "Document" means letters, words or numbers or their equivalent, set down
            by handwriting, typewriting, printing, photostating, photographing,
            magnetic or electronic impulse, mechanical or electronic recording, or
            other form of data compilation. See Texas Rule of Evidence 1001 (a).
            "Document" specifically includes information that exists in electronic or
            magnetic form.

      12.   "Witness Statement" means the statement of any person with laiowledge
            of relevant facts, regardless of when the statement was made, and is a(1)
            written statement signed or otherwise adopted or approved in writing by
            the person making it, or (2) a stenographic, mechanical, electrical, or other
            type of recording of a witness's oral statement, or any substantially
            verbatim transcript of such recording. See Texas Rule of Civil Procedure
            192.3(h).

      13.   "Date" means the exact date, month and year, if ascertainable, or, if not,
            the best available approximation.

                                    INSTRUCTIONS

      1.    You are requested to produce photographs, video recordings and audio
            recordings that were created or stored electronically.

      2.    Pursuant to Rule 196.4, you are requested to produce electronic or
            magnetic data responsive to the Request for Production below in tiff or pdf
            searchable format, including email, instant message and pdf forms of the
            documents.




                                         19
Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 20 of 25
                                                                           Electronically Filed
                                                                           1/19/2021 12:01 AM
                                                                           Hidalgo County District Clerks
                                                                           Reviewed By: Alexis Bonilla
                                    C-0224-21-G
              REOUESTS FOR PRODUCTION OF DOCUMENTS

      The claim and underwriting files from the home, regional, local offices, and third
      party adjusters/ adjusting firms regarding the claim that is the subject of this
      matter, including copies of the policy, file jackets, "field" files and notes, and
      drafts of documents contained in the file.

      RESPONSE:
2.    The electronic diary, including the electronic and paper notes made by
      BLACKBOARD INSURANCE COMPANY's claims personnel, contractors, and
      third party adjusters/ adjusting firms relating to Plaintiffs claims.

      RESPONSE:
      Your written procedures or policies (including document(s) maintained in
      electronic form) that pertain to the handling of storm claims and complaints made
      by policy holders in Texas from July 1, 2016 to date. If the party answering this
      request is an independent adjuster, produce the request documents for both the
      independent adjusting company and the party [carrier] that hired you with the
      respect to this claim.

      RESPONSE:
4.    The Operation Guides which relate to the handling of claims in Texas in effect
      from July 1, 2016 to date. If the party answering this request is an independent
      adjuster, produce the request documents for both the independent adjusting
      company and the party [carrier] that hired you with respect to this claim.

      RESPONSE:
      The adjusting and engineering reports, notes, correspondence, estimates,
      appraisals, photographs and/or recordings prepared concerning Plaintiff's
      underlying claims.

      RESPONSE:
6.    If you dispute the cause of the loss produce the engineering reports in your
      possession regarding damage to property within a one-mile radius of the
      PlaintifPs insured property.

      RESPONSE:
7.    The price guidelines that pertain to the handling of claims arising out of storm
      damage. In the event you utilize published guidelines or "off the shelf' software,
      without modification, as your price guidelines, you may respond by simply
      identifying by name, version, and/or edition the published guidelines you use.

      RESPONSE:

                                          20
Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 21 of 25
                                                                          Electronically Filed
                                                                          1/19/2021 12:01 AM
                                                                          Hidalgo County District Clerks
                                                                          Reviewed By: Alexis Bonilla
                                      C-0224-21-G
8.    The Plaintiff's file from the office of their insurance agent.

      RESPONSE:

9.    The information regarding weather and storm surge conditions on which you
      relied in making decisions on the Plaintiff's claims.

      RESPONSE:

10.   The documents, manuals, and training materials, including audio/ or video tapes
      used in training, overseeing, or supervising your personnel employed in adjusting
      property claims in Texas.

      RESPONSE:

11.   "Pay sheet," "Payment Log," or list of payments made on Plaintiff's claim. This
      includes all indemnity, claim expenses, third party payments and billing
      statements.

      RESPONSE:

12.   For the past five years, the portions of the personnel file of the adjuster(s)
      involved in handling Plaintiff's claim that pertain in disciplinary actions
      associated with claims handling, and performance under a bonus or incentive
      plan.

      RESPONSE:

13.   The managerial and adjuster bonus or incentive plan for managers responsible for
      storm claims in effect for the time period January 1, 2016 to date.

      RESPONSE:

14.   If a third-party engineer evaluated the subject property, provide the
      correspondence between BLACKBOARD INSUR.ANCE COIVIPANY insurer and
      third party adjuster and documents that show the number of other matters in
      which the same engineers were retained by you to evaluate others properties over
      the past five years.



15.   Copies of any and all documents that you contend support any affumative defense,
      which you allege applies to this action.

      RESPONSE:




                                            21
                                                                 Electronically Filed
     Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 22 of 25
                                                                 2/22/2021 9:44 AM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Jose Hernandez


                                      CAUSE NO. C-0224-21-G

B&B MISSION, LLC                                  §           IN THE DISTRICT COURT OF
     Plaintiff                                    §
                                                  §
v.                                                §           HIDALGO COUNTY, TEXAS
                                                  §
BLACKBOARD INSURANCE COMPANY                      §
    Defendant                                     §           370th JUDICIAL DISTRICT

            ORIGINAL ANSWER OF BLACKBOARD INSURANCE COMPANY

       Defendant Blackboard Insurance Company (“Blackboard”) files its Original Answer, as

follows:

       1.      Subject to such stipulations and/or admissions that may hereinafter be made,

Blackboard enters a general denial pursuant to Rule 92 of the Texas Rules of Civil Procedure,

thereby denying every allegation contained in Plaintiff’s Original Petition and demanding strict

proof thereof as required by laws of the State of Texas.

       2.      Plaintiff has not satisfied all conditions precedent to the recovery it seeks in this

lawsuit, including a failure to satisfy all conditions precedent to pursuing legal action against

Blackboard.

       3.      Plaintiff’s claims and causes of action are subject to (and barred, in whole or in

part, by) the terms, conditions, limitations, exclusions, and deductibles set forth in the applicable

insurance policy.

       4.      Plaintiff’s claims and causes of action are barred, in whole or in part, to the extent

the alleged damage purportedly suffered by Plaintiff has not been properly supported as required

by the applicable insurance policy.

       5.      A reasonable basis exists for denying coverage for Plaintiff’s insurance claim.
                                                                Electronically Filed
    Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 23 of 25
                                                                2/22/2021 9:44 AM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Jose Hernandez


       6.      Plaintiff’s claims and causes of action are barred, in whole or in part, to the extent

the physical loss or damage claimed by Plaintiff were not caused by or did not result from a covered

cause of loss or was caused by an excluded cause of loss.

       7.      Plaintiff failed to mitigate its damages.

       8.      To the extent Plaintiff has any covered damage for which it has not been

compensated, Plaintiff has the burden of allocating between covered and non-covered damages.

Under the doctrine of concurrent causation, Blackboard does not owe coverage for damage caused

by non-covered perils if covered and non-covered perils combined to create Plaintiff’s alleged

loss; Plaintiff is entitled to recover only that portion of the damage caused solely by the covered

peril. Plaintiff must present some evidence from which the jury can allocate the damage

attributable to the covered peril.

       9.      A bona fide controversy exists concerning the extent of Plaintiff’s entitlement to

benefits under the Policy. Blackboard and/or its employees, agents, representatives, and adjusters

are entitled to value claims differently from Plaintiffs without facing extra-contractual liability.

Blackboard would show that a bona fide controversy exists regarding: (i) the existence and/or

scope of any covered loss or damage; (ii) whether and to what extent any asserted loss or damage

was the result of a covered occurrence or occurrences; and (iii) the reasonable and necessary

measures to repair any covered loss or damage.

       10.     Plaintiff’s lawsuit is merely a breach of contract suit and not actionable under the

Texas Insurance Code or the Texas Deceptive Trade Practices Act.

       11.     The imposition of punitive, treble, or exemplary damages upon Blackboard for the

allegations made by Plaintiff violates the Contract Clause of Article I, Section 20, Clause I of the

Constitution of the United States of America, the Equal Protection Clause contained in the

Fourteenth Amendment of the Constitution of the United States of America, the Due Process

BLACKBOARD’S ORIGINAL ANSWER                                                                   PAGE 2
                                                                Electronically Filed
    Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 24 of 25
                                                                2/22/2021 9:44 AM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Jose Hernandez


Clause contained in the Fourteenth Amendment of the Constitution of the United States of

America, the Excessive Fines Clause contained in the Eighth Amendment of the Constitution of

the United States of America, the Illegal Seizures Clause contained in the Fourth Amendment of

the Constitution of the United States of America, the Deprivation Of Property Without Due Process

Clause contained in the Fifth Amendment of the Constitution of the United States of America, the

Excessive Fines Clause contained in Article I, Section 13 of the Constitution of the State of Texas,

and the Contract Clause in Article I, Section 16 of the Constitution of the State of Texas.

       12.     By appearing and answering herein, Blackboard does not waive, and expressly

reserves, all rights and defenses that Blackboard may have or that may arise under the policy and/or

applicable law. Nothing herein shall constitute or be deemed a waiver of, or an estoppel to assert,

any of the rights and defenses that Blackboard may have or that may arise under the applicable

insurance policy and/or applicable law.

       13      Blackboard reserves its right to amend this answer and its defenses as permitted by

law.

       WHEREFORE, Defendant Blackboard Insurance Company prays that the relief sought in

Plaintiff’s Original Petition be denied, that Plaintiff takes nothing, and that Defendant goes hence

without delay with its costs and all such other and further relief to which it may be justly entitled

to receive.




BLACKBOARD’S ORIGINAL ANSWER                                                                   PAGE 3
                                                                Electronically Filed
    Case 7:21-cv-00071 Document 1-4 Filed on 02/24/21 in TXSD Page 25 of 25
                                                                2/22/2021 9:44 AM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Jose Hernandez


                                                     Respectfully submitted,

                                                     EGGLESTON & BRISCOE, LLP
                                                     333 Clay Street, Suite 4800
                                                     Houston, Texas 77002
                                                     (713) 659-5100 — Telephone
                                                     (713) 951-9920 — Facsimile

                                                     By: /s/ Raymond Gregory
                                                        Raymond L. Gregory II
                                                        Texas Bar No. 08438275
                                                        rlg2@egglestonbriscoe.com

                                                     ATTORNEY    FOR    DEFENDANT
                                                     BLACKBOARD INSURANCE COMPANY




                                CERTIFICATE OF SERVICE

         I certify that on February 22, 2021, a true and correct copy of the foregoing was forwarded
to all counsel of record, including those listed below, via any proper method of service allowed by
the Texas Rules of Civil Procedure, the Local Rules for this Court, or any method of service agreed
to in writing by the parties:

       Jose A. Chapa, Jr.
       Jose A. Chapa Law Firm, PLLC
       3116 Scenic Way
       McAllen, Texas 78503
       Email: jachapa@smu.edu

                                                     /s/Raymond Gregory
                                                     Raymond L. Gregory II




BLACKBOARD’S ORIGINAL ANSWER                                                                  PAGE 4
